Citation Nr: 0519837	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-11 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel




INTRODUCTION

The veteran had active service from July 1980 to April 1981.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  At present, the case is before the Board for 
appellate adjudication.  However, as additional development 
is necessary, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.

The veteran requested and attended a June 2003 hearing before 
the Decision Review Officer.  The transcript is on file.  The 
veteran also requested a hearing before a Veterans Law Judge 
at the RO (Travel Board hearing), which was scheduled for 
April 25, 2005.  However, as the Board notes that the veteran 
failed to report for the scheduled hearing, the Board 
considers his hearing request withdrawn.  38 C.F.R. § 20.704 
(2004).


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Duenas v. Principi, 18 Vet. App. 512 
(2004).   

The veteran's enlistment clinical evaluation dated May 1980 
noted the veteran's psychiatric state to be normal.   In 
October 1980, the veteran was assessed to have mild anxiety, 
and was evaluated by the Community Mental Health Activity at 
Fort Knox, Kentucky the same month according to the veteran's 
service medical records.  However, there are no records that 
chronicle the actual evaluation of the veteran by the 
Community Mental Health Activity.

The veteran has a current diagnosis of paranoid 
schizophrenia.  The veteran was diagnosed with 
schizoaffective disorder in April 2000 by the North 
Mississippi State Hospital, and subsequently in June 2000 by 
Communicare.  The veteran was diagnosed with paranoid 
schizophrenia in July 2002 by the Parkwood Behavioral Health 
System during the veteran's admission into the facility for 
auditory hallucinations.

The Board notes that the veteran has not received the benefit 
of a VA examination with etiology opinions regarding the 
claimed paranoid schizophrenia.  If the medical evidence of 
record is insufficient, or, in the opinion of the Board, of 
doubtful weight or credibility, the Board is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law, the veteran 
should be scheduled to undergo a VA examination in order to 
obtain a medical opinion regarding the etiology of the 
claimed paranoid schizophrenia.  See Duenas, supra. 

Accordingly, further appellate consideration will be deferred 
and this matter is REMANDED for the following:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his claimed 
paranoid schizophrenia, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his claimed paranoid 
schizophrenia at any VA Medical Center 
since his discharge from service.  Copies 
of the medical records (not already in 
the claims folder) from all sources 
should be requested.  Also, the RO should 
specifically attempt to retrieve any 
treatment records from the veteran's 
October 1980 evaluation by the Community 
Mental Health Activity at Fort Knox, KY.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claim.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  Only after the development described 
above has been completed, the appellant 
should be scheduled to undergo a VA 
examination, conducted by a psychiatrist, 
to evaluate the nature, severity, and 
etiology of the claimed paranoid 
schizophrenia.  If no such disorder is 
found by the examiner, the examiner 
should so indicate.  The RO must make the 
claims file available to the examiner.  
The claims folder must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims folder was reviewed.  The 
examiner should conduct all necessary 
tests and studies and review all of the 
appellant's medical records and history.  
The examination report should reflect 
review of pertinent material in the 
claims folder. The doctors should 
integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status, and reconcile any prior 
diagnoses.

In addition, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the currently 
claimed psychiatric disorder became 
manifest during active service or to a 
compensable degree within a one year 
period of his discharge from active 
service, or is otherwise related to his 
active service.

Lastly, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the claimed 
paranoid schizophrenia is related to any 
post-service event(s) or diseases.  If 
the etiology of the appellant's disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
claimed paranoid schizophrenia.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3.  The RO must review the claims folder 
and ensure that all of the foregoing 
development efforts have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
paranoid schizophrenia.  If the 
determinations remain unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




